PER CURIAM.
The order appealed from was properly made. Mr. Husted was appointed a receiver by a decree of the court made in this action, and that appointment cannot be revoked, nor the decree modified upon the mere application of a stranger to the action; for, as between the parties to that action, the judgment stands unassailed and unassailable, and, if the petitioner here has acquired any rights in and to the premises adverse or superior to those of the receiver, they must be asserted in the proper, way.
The order appealed from must be affirmed, with $10 costs and disbursements.